51 F.3d 273
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roy G. REVELS, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 94-1122.
United States Court of Appeals, Sixth Circuit.
March 28, 1995.

Before:  KENNEDY, KRUPANSKY and NORRIS, Circuit Judges.
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, Roy G. Revels, appeals from an order of the district court granting summary judgment to the Secretary and affirming the denial of disability benefits.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the decision of the Administrative Law Judge, as upheld by the Appeals Council, is not supported by substantial evidence.  Accordingly, the district court did not err in granting summary judgment to the Secretary, and the judgment of the district court is affirmed upon the reasoning set out in that court's opinion, dated January 14, 1994.